107 N.J. Super. 494 (1969)
259 A.2d 465
HAROLD J. RUVOLDT, AND HAROLD J. RUVOLDT, JR., PLAINTIFFS-RESPONDENTS,
v.
JAMES A. TUMULTY, JR., PROSECUTOR OF HUDSON COUNTY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued October 20, 1969.
Decided October 22, 1969.
Before Judges, GOLDMANN, LEWIS and MATTHEWS.
Mr. Gregory J. Castano, Assistant Prosecutor, argued the cause for appellant (Mr. James A. Tumulty, Jr., Hudson County Prosecutor, attorney pro se).
Mr. Harold J. Ruvoldt, Jr. argued the cause for respondents (Messrs. Ruvoldt & Ruvoldt, attorneys pro se.
Mr. Arthur J. Sills, Attorney General, filed a statement in lieu of brief (Mr. Kenneth M. Olex, Deputy Attorney General, of counsel).
PER CURIAM.
This matter has been heard on an accelerated basis at the request of the parties.
We affirm substantially for the reasons expressed in the oral opinion of Assignment Judge Artaserse. 107 N.J. Super. 545. Costs to plaintiffs.